PER CURIAM.
Appellant challenges the trial court’s summary denial of his motion for post conviction relief in which he alleged that his guilty pleas to grand theft and organized fraud were not voluntary and informed, but were the product of advice by his counsel that he would receive credit for basic gain time and that the most time he would serve in prison would be 1 % years.
Appellant’s claim of involuntary plea based on promises of counsel is legally sufficient and was not refuted by the portions of the record attached to the trial court’s order. See State v. Leroux, 689 So.2d 235 (Fla.1996); Choi v. State, 692 So.2d 973 (Fla. 2d DCA 1997).
We reverse and remand for attachment of portions of the record which conclusively refute this claim, or for an evidentiary hearing thereon.
REVERSED AND REMANDED.
DELL and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.